



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or broadcast
    or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Wierzbicki, 2012 ONCA 794

DATE: 20121120

DOCKET: C55083

Doherty, LaForme JJ.A. and Glithero J. (
ad
    hoc
)

BETWEEN

Her Majesty the Queen

Appellant

and

Thomas John Wierzbicki

Respondent

Christine Bartlett-Hughes, for the appellant

Andrew Furgiuele, for the respondent

Heard and released orally:  November 13, 2012

On appeal from the acquittal entered by Justice I.S. McMillan
    of the Superior Court of Justice, dated January 27, 2012.

ENDORSEMENT

[1]

The respondent was acquitted on a single charge of sexual assault.  The
    Crown appeals raising four grounds of appeal.

issue #1  was the
    cross-examination on sexual activity between the complainant and the respondent
    foreclosed by s. 276?

[2]

Assuming that the few questions put to the complainant concerning the
    alleged sexual activity with the respondent offered to potentially explain his
    DNA found in the rape kit analysis engaged s. 276, we see no prejudice from the
    failure to comply with the procedural requirements of the section.  We reach
    that conclusion for four reasons.

·

The cross-examination, even if it fell within s. 276, did not invoke
    either of the twin myths against which the section is intended to protect
    (see s. 276(1)).

·

Had the s. 276 procedure been followed, the questions put to the
    complainant which went directly to the only evidence incriminating the
    respondent (the DNA evidence) would inevitably have been permitted.

·

There was no suggestion by the Crown at trial that s. 276 had any
    application to the questions and no objection raised by the Crown to the
    questions.

·

There is no support in the record for the contention that the
    questions put to the complainant in any way caught her by surprise, confused
    her, or otherwise impaired her ability to respond to the questions. Her
    responses to those questions were entirely consistent with the quality of her
    responses to most of the questions put to her by both the Crown and counsel for
    the respondent.

[3]

If the failure to comply with s. 276 was an error in law, it did not
    result in the kind of prejudice to the Crown needed to justify an order
    quashing the acquittal and granting a new trial.

issue #2  was the
    cross-examination in respect of sexual activity with mr. horne improper?

[4]

The questions concerning the complainants involvement with Mr. Horne,
    who was present in the bar on the evening of the alleged assault, did not
    offend s. 276 to the extent that those questions went to show an inconsistency between
    the complainants testimony and her statement to the police.  We do agree with
    Crown counsels submission that the questioning, to a limited degree, went
    beyond that narrow purpose.  As we read the cross-examination, one or perhaps
    two questions were addressed to the prior sexual activity between Mr. Horne and
    the complainant.  Those questions should not have been allowed without a s. 276
    vetting.

[5]

We are satisfied, however, that no prejudice flowed to the Crown from
    these questions.  The trial judge made no mention of Mr. Horne or any activity
    involving Mr. Horne in his reasons for judgment.  The evidence was, in our
    view, so peripheral as to be close to irrelevant.  Certainly, it could not have
    produced the level of prejudice needed before this court will set aside an
    acquittal and order a new trial.

issue #3  the admissibility of the
    complainants out-of-court statement

[6]

The Crown argues that a statement made by the complainant almost
    immediately after the alleged assault to a passing motorist should have been
    admitted not for its truth, but as part of the narrative and as consistent with
    the credibility of her allegation.  This basis for admitting the statement was
    not advanced at trial.

[7]

The statement was effectively put before the trial judge during the
    cross-examination of the complainant.  It was common ground, based on that
    cross-examination, that the complainant did make an allegation of rape very
    shortly after the alleged assault.  In our view, nothing would have been added
    to the narrative by allowing the recipient of that complaint to testify as to
    the substance of the complaint.

issue #4  did the trial judge
    misuse evidence of the alleged absence of an immediate complaint?

[8]

The Crown contends that in his reasons, the trial judge referred to the
    absence of any immediate complaint by the complainant and used the absence of
    that complaint to make an adverse inference against the complainant.  The Crown
    contends that in doing so, the trial judge returned to the days where
    complainants in sexual assault cases were effectively penalized if they did not
    make an immediate complaint concerning the alleged assault.

[9]

At the outset of his reasons, in the course of providing a brief
    narrative of the relevant events, the trial judge indicated that there was an
    absence of an immediate complaint by the complainant.  While it is not entirely
    clear what the trial judge meant by this comment, it is certainly open to the interpretation
    that the trial judge misapprehended the evidence.  The complaint to the passing
    motorist qualified as an immediate complaint on any reasonable view of the
    evidence.

[10]

We
    are satisfied, however, that if the trial judge did misapprehend the evidence, that
    misapprehension played no role in his analysis of the evidence and his ultimate
    determination that the Crown had failed to prove the respondents guilt beyond
    a reasonable doubt.  Quite frankly, this was a very weak case for the Crown. 
    Even if the trial judge mistakenly thought that the complainant had not made an
    immediate complaint, that error did not have any effect on the trial judges
    analysis of the evidence relevant to his determination that the evidence simply
    failed to meet the high probative standard required by the reasonable doubt
    standard of proof.

[11]

The
    appeal is dismissed.

Doherty J.A.

H.S. LaForme J.A.

C. Stephen Glithero


